Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 188*—when master liable for injury to servant acting in obedience to its order. Evidence in an action to recover for the death of an employee caused by a fall from a roof, examined and held to warrant a finding that the employee had gone on the roof in obedience to an order of the master to remedy a defect in a hoisting apparatus affixed to, the roof. 2. Master and servant, § 167*—tohen master chargeable with notice of defect in appliance. Evidence, in an action to recover for the death of an employee alleged to have been caused by the fall of' a defectively fastened hoisting appliance, examined and held to warrant a finding that the master knew or by the exercise of due care care could have learned that the appliance was so unsecurely fastened that it was liable to be pulled loose. 3. Master and servant, § 125*—what degree of care owed by master as to safety of appliances. A master, who employs in his work a hoisting appliance, consisting of a beam projecting from a roof and having attached to and projecting from it a plank, owes its employees the duty of exercising ordinary care to keep the beam and plank in a reasonably safe condition. 4. Master and servant, § 134*—■when master guilty of negligence in using defective appliance. In an action to recover for the death of an employee alleged to have been caused through the fall of part of a hoisting appliance, consisting of a beam and plank fastened together, the evidence examined and held to warrant a finding that the master was guilty of negligence in permitting the plank to be and remain unsecurely fastened to the beam. 5. Master and servant, § 698*—when risk not assumed by servant. In an action to recover for the death of an employee alleged to have been caused by the fall of a defective hoisting appliance, evidence examined and held not to. warrant a finding that the employee assumed the risk of the fall of the appliance. 6. Master and servant, § 699*—when servant not guilty of contributory negligence. In an action to recover for the death of an employee alleged to have been caused by the fall of a defective hoisting appliance which he was on the roof adjusting in obedience to the master’s order, evidence examined and held not to warrant a finding that the employee was guilty of contributory negligence. 7. Master and servant, § 161*-—when duty of inspecting appli-. anees on master and not on servant. The duty of inspecting a hoisting appliance which the master used in his business is on the master and not on the servant, and the latter has the right to assume, in the absence of anything tending to the contrary, that it is securely fastened when he goes on it to adjust it in obedience to the master’s orders. 8. Instructions, § 166*—when orgl instruction as to form of verdict not error. Where, in an action against two defendants to recover for the death of plaintiff’s intestate, the jury returns two verdicts, one finding one defendant guilty and assessing the damages againSt it at a certain sum, and the other finding the other defendant guilty and assessing the damages against it at a different sum, it is not error for the court to instruct the jury orally, and in the absence of defendants, that if they should find all the defendants guilty, all must be included in one verdict and they should then assess whatever damages they should find, from the evidence and under the instructions, the plaintiff had sustained and that they should return and bring in such a verdict.